Argued November 8, 1926.
At the adjudication by the Orphans' Court of Berks County of the estate of Augustus C. Yeity, who died testate on February 7, 1924, several issues between the parties in interest were considered and determined but the only one involved on this appeal relates to the interest which testator's wife took in his personal estate under the provisions of his will. She survived the testator approximately one year and died intestate. The question raised at the audit was whether the interest given her by the will of her husband in his personal estate was an absolute gift or merely a life estate with a resulting intestacy as to the remainder. It was held that testator's widow took an absolute interest in his personal estate and as the account then before the court included only personalty the balance for distribution was awarded to her personal representative. Solomon R. Yeity and Flora Edwards, son and daughter of testator by a former wife, each filed exceptions to the adjudication which were dismissed in an opinion and decree filed January 16, 1926. From the decree then entered the son, Solomon R. Yeity, took this appeal.
The opinion of the late president judge of the court below, Hon. H.D. SCHAEFFER, supporting the adjudication, which will appear in the report of this case, is so clear, comprehensive and convincing that the assignments of error are dismissed and the decree affirmed thereon at the cost of the estate.